OPINION OF THE COURT
Before ALDISERT, ROSENN and GARTH, Circuit Judges.
GARTH, Circuit Judge.
I.
On this appeal1 (and cross-appeal2), we are presented with a challenge to five different regulations of the Newark, New Jersey, Police Department. The district court determined that two of the regulations3 were unconstitutional, and enjoined their enforcement. The remaining three regulations 4 were held to be constitutional.5 Plaintiffs had attacked the regulations as facially overbroad and vague, and as violative of their first amendment rights (made applicable to the states by the fourteenth amendment), as applied to them. Because we do not entirely agree with the district court’s disposition, we affirm in part and reverse in part.
*313II.
This dispute arose out of a low income housing (Kawaida Towers) controversy6 in Newark. The Tactical Force of the Patrol Division of the Newark Police Department, commanded by Inspector Thomas Critehley, was assigned to keep order at the building site. After the Kawaida dispute had largely run its course, Deputy Chief Thomas Henry, head of the Patrol Division, transferred six members of the Tactical Force to a less prestigious unit.
Plaintiff Ronald Gasparinetti is a police officer with the Newark Police Department. At the time of the incident described above, he was President of the Policemen’s Benevolent Association (PBA),7 the collective bargaining agent for the rank and file police officers. After Deputy Chief Henry transferred the six officers, Gasparinetti made several statements in the local press (Appendix at 1A, 3A), in the PBA Newsletter (Appendix at 3A), and in a PBA Union Notice (Appendix at 2A). It is these statements on which this case centers.
Gasparinetti8 charged that the six officers had been transferred because of pressure on Inspector Critehley by one Leroi Jones (Imamu Amiri Baraka), a black activist leader of the pro-Kawaida forces. Gasparinetti criticized Critehley for succumbing to political pressure and threats, and for operating outside the Department rules and regulations. He stated that Critehley and Henry were out to “break the morale and spirit of the men,” and had practiced “deceit and lies” in order to circumvent the collective bargaining agreement. He further asserted that there were “cowards in the superior officers ranks,” and that the men hesitated to face criminals when led by leaders like Critehley.
Subsequent to these statements, Inspector George Graf ordered Gasparinetti to make an “Administrative Submission” and an “Administrative Report,” in which he was to answer seven questions regarding the “Critehley incident.” In response, Gasparinetti sent Graf two letters in which he claimed that he understood the “order” to be merely a request for cooperation, and that in any event his actions were taken in his capacity as union leader, and therefore not subject to investigation by the Department. Approximately five months later, on September 13, 1973, Gasparinetti was formally charged with violations of departmental regulations ch. 3:1.2-5 (Derogatory Reference),9 ch. 3:1.2-8 (Censuring Official Transactions),10 ch. 6:7 (Public Disparagement),11 ch. 5:4.1 (Obedience to Orders),12 *314and ch. 6:8 (Acts of Insubordination).13
Gasparinetti then filed a complaint, subsequently amended to include the PBA as a plaintiff, against the Newark Police Director, asserting claims under 42 U.S.C. §§ 1983 and 1985, and sought damages and declaratory and injunctive relief. Subsequently he moved for a preliminary injunction. The district court entered its order and opinion on March 2, 1976. The court enjoined the enforcement of chs. 3:1.2-5 and 3:1.2-8, but refused to enjoin the enforcement of chs. 5:4.1, 6:7, and 6:8. (See note 5 supra.) It stayed pending appeal the enforcement of the latter three sections. This appeal and cross-appeal followed.
III.
CHAPTERS 3:1.2-5 AND 3:1.2-8
The district court held that the regulations ch. 3:1.2-5 (Derogatory Reference) and ch. 3:1.2-8 (Censuring Official Transactions) were facially overbroad, resulted in a chilling of first amendment rights, and therefore were invalid under the fourteenth amendment. These regulations provide:
Chapter 3:1.2-5 DEROGATORY REFERENCE—
Police Officers and civilian employees shall not by manner, gesture, or speech criticize or make derogatory reference to Department orders or instructions either to the public or to the members of the Department.
Chapter 3:1.2-8 CENSURING OFFICIAL TRANSACTION—
Unless in accord with official duties, police officers and civilian employees shall not, either in writing or discussion, censure other Department members concerning official transactions within the Department.
For substantially the same reasons as are expressed in the district court’s opinion (Appendix at 38A), we agree with the district court that these two regulations are unconstitutional, and their enforcement must be permanently enjoined.
IV.
CHAPTER 6:7
The district court also held that regulation ch. 6:7 (Public Disparagement) was not unconstitutionally overbroad and vague.14 That section reads:
Chapter 6:7 PUBLIC DISPARAGEMENT—
Department members shall not publicly disparage or comment unfavorably or disrespectfully on the official action of a superior officer, nor on the Rules, Regulations, Procedures or Orders of the Police Department.
The district court was of the opinion that ch. 6:7 did not sweep “too broadly in effectuating the legitimate scope of governmental activity,” viz. the maintenance of public confidence in the police department, since the regulations were directed only at a policeman’s public speech. See District Court Opinion at 15, Appendix at 54A. We disagree.
A.
“A clear and precise enactment may nevertheless be ‘overbroad’ if in its reach it prohibits constitutionally protected conduct.” Grayned v. City of Rockford, 408 U.S. 104, 114, 92 S.Ct. 2294, 2302, 33 L.Ed.2d 222 (1972). “Because First Amendment freedoms need breathing space to survive, government may regulate in the area only with narrow specificity.” NAACP v. Button, 371 U.S. 415, 432-33, 83 S.Ct. 328, 338, 9 L.Ed.2d 405 (1963). Since there is a great danger that the exercise of first amendment rights will be chilled by penalties on speech, see Keyeshian v. Board of Regents, 385 U.S. 589, 603, 87 S.Ct. 675, 17 L.Ed.2d 629 (1967), the regulation must be in “terms susceptible of objective measurement,” Cramp v. Board of Public Instruction, 368 *315U.S. 278, 286, 82 S.Ct. 275, 280, 7 L.Ed.2d 285 (1961). When faced with an over-breadth challenge a court must decide, first, if there is a legitimate and substantial state interest in regulating a class of speech, and, if so, whether that interest is being “pursued by means that broadly stifle fundamental personal liberties when the end can be more narrowly achieved.” Shelton v. Tucker, 364 U.S. 479, 488, 81 S.Ct. 247, 252, 5 L.Ed.2d 231 (1960). See Grayned v. City of Rockford, supra, 408 U.S. at 119, 92 S.Ct. 2294; see also Keyeshian v. Board of Regents, supra, 385 U.S. at 601, 87 S.Ct. 675. The enactment regulating speech, therefore, may not be an impermissibly broad prophylactic; nor can it unnecessarily interfere with first amendment rights. See Grayned v. City of Rockford, supra, 408 U.S. at 119, 92 S.Ct. 2294. The crucial question, then, is whether the regulation sweeps within its prohibitions that which is protected under the first and fourteenth amendments. See id. at 115, 92 S.Ct. 2294.
The regulation at issue in this case is directed at comments by police officers. In Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), the Supreme Court recognized that the State has a greater interest in regulating the speech of public employees than in regulating the speech of citizens in general.15 Id. at 568, 88 S.Ct. 1731. In certain situations, a public employee may be discharged on the basis of speech, “without offending [the] guarantees of the First Amendment.” Arnett v. Kennedy, 416 U.S. 134, 160, 94 S.Ct. 1633, 1647, 40 L.Ed.2d 15 (1974). See Sprague v. Fitzpatrick, 546 F.2d 560 (3d Cir. 1976). The area of unregulable speech available to public employees is accordingly narrower than that available to the public at large. In our determination of the over-breadth vel non of ch. 6:7, therefore, we must consider that the first amendment protections afforded to police officers, at least as those protections apply to regulations directed to speech made in their capacity as police officers (not to mention their capacity as PBA officials), are somewhat more circumscribed than those afforded to members of the public.16 It is necessary that the regulation be narrowly tailored to effectuate the Department’s legitimate interests, while .not unduly encroaching upon the first amendment rights of those it regulates.
In this case we can recognize a significant government interest in regulating some speech of police officers in order to promote efficiency, foster loyalty and obedience to superior officers, maintain morale, *316and instill public confidence in the law enforcement institution. To achieve these ends, regulations may be promulgated, but their restrictive effect may extend only as far as is necessary to accomplish a legitimate governmental interest. As the Supreme Court said in a related context, “policemen, like teachers and lawyers, are not relegated to a watered-down version of constitutional rights.” Garrity v. New Jersey, 385 U.S. 493, 500, 87 S.Ct. 616, 620, 17 L.Ed.2d 562 (1967).16a
B.
The disputed “Public Disparagement” (ch. 6:7) regulation provides that a Department member shall not “publicly disparage or comment unfavorably or disrespectfully” on the official actions of superior officers or on the orders of the Department. It is the regulation’s prohibition against unfavorable comment which we find to be the most troublesome, as it appears to sweep within its ambit, speech which is clearly protected under the first amendment.
For example, does criticism of the Department’s work rules, voiced by a police officer at a public PBA meeting, constitute “unfavorable comment” which could lead to the imposition of sanctions? Has a policeman “comment[ed] unfavorably” when he, in a public setting, claims that a new departmental policy, which requires that patrol cars be manned by but one officer, is not in the public interest? Or is a member of the Department, who is also a PBA representative engaged in contract negotiations with the City, guilty of “unfavorable comment” within the meaning of ch. 6:7 if he charges that the Police Director is not negotiating in good faith? It seems to us that in all these situations ch. 6:7 would be violated, and that consequently any publicly voiced disagreement with Department policy would violate ch. 6:7. Yet the first amendment surely protects such expressions of opinion about matters of public concern. See Pickering v. Board of Education, supra.
Counsel for the City argued before us that the examples of protected speech cited in the preceding paragraphs would not be violations of ch. 6:7. This, however, is not clear to us. Certainly the regulation, on its face, by proscribing unfavorable comment without qualification, would appear to prohibit such statements. Moreover, unlike cases such as Arnett v. Kennedy, supra; Levy v. Parker, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974); and C.S.C. v. Letter Carriers, 413 U.S. 548, 93 S.Ct. 2880, 37 L.Ed.2d 796 (1973), all of which upheld broadly phrased regulations restricting the speech and conduct of public employees, in the case sub judice there is no interpretive guidance (such as administrative or historic interpretations, and prior decisions) to delimit the scope of the regulation.
The City’s counsel contended that a “reasonable man” standard must be read into the regulation, and that a police officer, in the exercise of common sense, would know what speech is protected and what speech violates the rule. While we do not hold that an implicit “reasonable man” interpretation can never save an otherwise overbroad enactment, it seems to us that in this case the- term “comment unfavorably” is not a “term susceptible of objective measurement,” Cramp v. Board of Public Instruction, supra, 368 U.S. at 286, 82 S.Ct. 275, and cannot be so legitimated by construing it in accordance with such a standard. For example, the City’s attorney, at oral argument, responded to the Court’s questioning on this point by asserting that, in his opinion, if a policeman stated at a public meeting that a particular Department policy was “unwise”, he would not violate ch. 6:7. If, however, the officer stated that the policy was “stupid”, he would have “comment[ed] unfavorably” within the purview of the rule. We do not think that a police officer should be required to make such a subtle distinction when it involves his first amendment *317rights. It is precisely this kind of broad, overinclusive restriction on speech which deprives first amendment freedoms of the breathing space those liberties need to survive, NAACP v. Button, supra, 371 U.S. at 432-33, 83 S.Ct. 328, since the person regulated can never be certain that he will not be penalized for speech which is indeed protected.16b That avoidance of this chilling effect is at the heart of the overbreadth doctrine, see Keyeshian v. Board of Regents, supra, 385 U.S. at 603, 87 S.Ct. 675.
C.
We recognize that the Newark Police Department has important interests in regulating some speech of its members. Ch. 6:7, however, indiscriminately casts its net so as to catch, along with that speech which the Department may properly regulate, much speech in which the Department’s legitimate interest is minimal. Given the substantial encroachment on the first amendment-protected areas of police officers’ speech, the lack of interpretive guidance in construing the regulation, the failure. to differentiate between criticism of immediate superiors, which might result in disruption, and criticism of remote superiors, where disruption is unlikely,17 and the public’s strong interest in open debate and access to information about its police,18 we hold that ch. 6:7 is overbroad and therefore invalid on its face.18a
D.
Other courts, when faced with over-breadth challenges to similarly broad police department regulations, have reached the same result.19 In Muller v. Conlisk, 429 *318F.2d 901 (7th Cir. 1970), the court held overbroad a police department regulation which prohibited “ ‘[ejngaging in any activity, conversation, deliberation, or discussion which is derogatory to the Department or any member or policy of the Department’ Id. at 902. The eourt concluded that the regulation in effect proscribed all criticism by policemen of the department, id. at 904, and therefore was invalid. Cf. Bence v. Breier, 501 F.2d 1185 (7th Cir. 1974) (holding a police department rule which proscribed “conduct unbecoming” a police officer unconstitutionally vague).
In Flynn v. Giarrusso, 321 F.Supp. 1295 (E.D.La.1971), the court invalidated as over-broad a police department regulation which provided that a “ ‘member shall not unjustly criticize or ridicule, or express hatred or contempt toward, or indulge in remarks which may be detrimental to . any person.’ ” Id. at 1299. The court in Flynn “fail[ed] to see what possible legitimate interest the . . . Police Department can have to warrant such a sweeping prohibition on the speech of its members.” Id. Also, see Haurilak v. Kelley, 425 F.Supp. 626 (D.Conn.1977).
Ch. 6:7 of the Newark Police Department Rules and Regulations is open to the same objections as the regulations in Muller and Flynn.20 As noted earlier, it essentially prohibits all criticism by police officers of the actions and policies of the Newark Police Department. Moreover, the Department has no legitimate interest in so broadly regulating its members’ speech. Just as the regulations in Muller and Flynn could not pass constitutional muster for those reasons,21 so ch. 6:7 cannot be sustained here. See NAACP v. Button, 371 U.S. 415, 433, 83 S.Ct. 328, 338 (1963): “The objectionable quality of . overbreadth . [is] the danger of tolerating, in the area of First Amendment freedoms, the existence of a penal statute susceptible of sweeping and improper application.” See also Shelton v. Tucker, 364 U.S. 479, 488, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960).22
*319V.
CHS. 5:4.1 AND 6:8
The district court also refused to enjoin the enforcement of chs. 5:4.1 and 6:8 against Gasparinetti. Those regulations provide:
Chapter 5:4.1 OBEDIENCE TO ORDERS—
Police officers or civilian employees shall promptly and fully obey any lawful order directed to them by a superior officer. Chapter 6:8 ACTS OF INSUBORDINATION—
Department members shall not commit acts of insubordination or disrespect to any superior officer. (As defined in Chapter 2:1.10 of the Rules and Regulations).23
The charges brought against Gasparinetti under ch. 5:4.1 read as follows:
CHARGE IV:
Violation of Newark Police Department Rules and Regulations, Chapter 5:4.1— OBEDIENCE TO ORDERS—
Police Officers or civilian employees shall promptly and fully obey any lawful order directed to them by a superior officer. (TWO COUNTS)
SPECIFICATIONS:
1. On April 12,1973, in the office of the Internal Affairs Division and in the presence of Lieutenant Robert Gauthier, Police Officer Ronald Gasparinetti did receive a lawful verbal order from Inspector George Graf, a superior officer, directing him to submit an “Administrative Submission” DPL1001, through channels with his answers to the seven (7) questions asked of him by Inspector Graf, and he did wilfully disobey this order when he failed to comply as directed.
2. On April 23, 1973 in the office of the Internal Affairs Division, and in the presence of Lieutenant William Lissenden, Police Officer Ronald Gasparinetti, did receive a direct lawful verbal order from Inspector George Graf, a superior-officer to submit an “Administrative Report,” not a letter, through channels, with his answers to the seven (7) questions asked of him by Inspector Graf on April 12, 1973, and he did wilfully disobey this order when he failed to comply as directed.
(Appendix at 6A-7A). The charges filed against Gasparinetti under ch. 6:8 are virtually identical to those filed under ch. 5:4.1. (Appendix at 7A-7B).
Gasparinetti argues that “[o]nce it is recognized that the Newark Police Department Rules and Regulations sanctioning police officers’ speech are unconstitutional it is clear that the disciplinary charges for alleged violations of the remaining Rules (5:4.1 ‘Obedience to Orders’ and 6:8 ‘Acts of Insubordination’) . cannot be sustained. The Police Department had no right to inquire into Gasparinetti’s constitutionally protected speech and associational interests. . . . Gasparinetti rightly refused to answer questions relating to such protected areas. . . . ” Appellant’s Brief at 23. He asserts that the validity of any order must be measured by the validity of the regulation pursuant to which the order is made, and he concludes that, if he cannot be sanctioned for the public statements that he made, then he cannot be sanctioned for failure to supply Administrative Reports or Submissions which relate to those statements.
The Police Department charged Gasparinetti with violating chs. 5:4.1 and 6:8 because he refused to make a formal answer to seven questions put to him by Inspector Graf. Instead he submitted two letters, dated April 16, 1973, and April 23, 1973, in which he claimed that the questions concerned matters of PBA interest and were therefore not subject to Department exploration. (Appendix at 31A, 32A).
The district court refused to grant injunctive relief to Gasparinetti with respect to the enforcement of chs. 5:4.1 and 6:8. *320Its decision, however, was premised on its holding and belief that ch. 6:7 was constitutional. We, on the other hand, have held that ch. 6:7 is overbroad and cannot be constitutionally sustained. Moreover, the seven questions which the Department ordered Gasparinetti to answer do not appear in the record. Hence, we are not in a position to determine whether, in light of the unconstitutionality of ch. 6:7 and the substance of the seven questions, Gasparinetti may be sanctioned for his refusal to answer. That determination should be made by the district court in the first instance.
VI.
Having concluded that the district court did not err in holding chs. 3:1.2-5 and 3:1.-2-8 unconstitutional, we will affirm so much of the district court’s Order of March 2, 1976, as permanently enjoins their enforcement.
However, contrary to the district court, we have also concluded that ch. 6:7 is over-broad and therefore unconstitutional. Accordingly, so much of the district court’s Order of March 2, 1976, as denies plaintiffs an injunction as to the enforcement of ch. 6:7 will be reversed, with the direction that an injunction issue against the enforcement of ch. 6:7.
Inasmuch as we are unable to assess the effect of our holding on the district court’s disposition of chs. 5:4.1 and 6:8, we will reverse so much of the district court’s Order of March 2, 1976, as pertains to those two chapters, and remand to the district court for further proceedings consistent with this opinion.

. No. 76-1605.


. No. 76-1606.


. Newark Police Department Rules and Regulations, ch. 3:1.2-5 and ch. 3:1.2-8.


. Id., chs. 6:7, 6:8 and 5:4.1.


. There is some procedural ambiguity in this case. The order appealed from is entitled a "Final Order Denying and Granting In Part Motion for Preliminary Injunction.” (Emphasis added.) Appendix at 38a. In it, the district court granted declaratory judgments and permanent injunctions prohibiting the enforcement of chs. 3:1.2-5 & 3:1.2-8. But it denied a motion to enjoin "pendente lite" chs. 5:4.1, 6:7, and 6:8. Moreover, in its Opinion, Appendix at 58A-60A, the court discussed the standard relevant to preliminary injunctions. However, in footnote 2 of its Opinion, the district court stated that “counsel . . have recognized that there is no factual dispute on the issue of facial constitutionality . . . [and that] the court will treat the matter as if cross-motions for summary judgment have been made on this issue.” (Appendix at 41A). In light of footnote 2, and the absence of further proofs for submission to the district court (as counsel conceded in argument before this Court) if we remanded, we review the denial of the injunction pendente lite as a denial of a permanent injunction.
The district court limited its analysis of the regulations to the question of facial invalidity, and did not pass on the question of constitutionality of the regulations “as applied” to the plaintiffs. Given our disposition of the case, there is no need for us to reach this issue either.
Plaintiffs had initially also sought compensatory and punitive damages, but consented to the dismissal of the damage claims by the district court. Hence, this issue is not before us.


. A low income housing project, the Kawaida Tower Housing Complex, was proposed for construction in Newark’s predominantly white North Ward. The proposed construction engendered strong, at times violent, community opposition. Emotions ran high on both sides, and there were several clashes between proponents and opponents. There was also picketing around the building site. The role of the Newark Police in the affair was criticized by both sides.


. The PBA is the other plaintiff in this case. It was held to have standing by the district court, and that holding has not been challenged on this appeal.


. Gasparinetti himself was not a member of the Tactical Force; did not report to any of the officers in charge of the Kawaida operation, the Tactical Force, or the Patrol Division; and was not involved, as a police officer, in the Kawaida controversy.


. One count: his statement that the six officers were transferred after pressure on Critehley by Leroi Jones.


. Three counts: (1) his statement that the six officers were transferred after pressure by Leroi Jones; (2) his statement that Critehley was assigned to head the Tactical Force in order to break the spirit and morale of the men; and (3) his statement that Critehley and Henry used deceit and lies to circumvent the union contract.


. Five counts: (1) and (2) were the same as counts 1 and 2 under ch. 3:1.2-8 (note 10 supra); (3) his statement that Critehley succumbed to political pressure and operated outside the Department’s rules and regulations; (4) his statement that the men hesitate to face criminals when led by superiors like Critehley; and (5) his statement that there were cowards in the superior officers’ ranks.


. Two counts: (1) Gasparinetti failed to submit the requested “Administrative Submission”; and (2) failed to submit an “Administrative Report.”


. Two counts: These are the same as the counts under ch. 5:4.1 (see note 12 supra).


. Since we dispose of this issue on over-breadth grounds, we do not find it necessary to reach the question of vagueness.


. In Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968), a school teacher, in a letter to a local newspaper, attacked the school board’s handling of bond issue proposals, and its allocation of financial resources between the schools’ educational and athletic programs. After the letter was published he was dismissed by the Board. The Supreme Court held that Pickering’s first amendment rights had been abridged. In so doing, the Court noted that the matters about which Pickering had written were matters of public interest, and further, that his comments had not involved his immediate superiors so as to undermine “the effectiveness of the working relationship between them.” Id. at 570, 88 S.Ct. at 1735. The Court reiterated the principle that “statements by public officials on matters of public concern must be accorded First Amendment protection despite the fact that the statements are directed at their nominal superiors.” Id. at 574, 88 S.Ct. at 1737. Here, we note that Gasparinetti’s comments concerned matters of public interest, and that the statements which formed the basis of the charges against him did not concern his immediate superiors or any other Department member with whom he came into contact in his capacity as a police officer. Of equal significance, Gasparinetti was not personally involved in any way with the Kawaida incidents.


. In Muller v. Conlisk, 429 F.2d 901, 904 (7th Cir. 1970), which held overbroad a similar police department regulation, the court stated:
To the extent that being a policeman is public employment with unique characteristics, the right of the employee to speak on matters concerning his employment with the full freedom of any citizen may be more or less limited. It is not, however, destroyed. Pickering, supra, 391 U.S. at 568, 88 S.Ct. 1731; Garrity [v. New Jersey], supra, 385 U.S. [493] at 500, 87 S.Ct. 616 [17 L.Ed.2d 562].
Thus, it is clear that the First Amendment would reach and protect some speech by policemen which could be considered “derogatory to the department.”


. Judge Rosenn, writing in dissent, apparently does not disagree with our expression of the standard against which the challenged regulation must be measured. Dissenting Op. at 320-321.


. Judge Rosenn in dissent admits that the examples which we have cited in the text as probable violations of ch. 6:7 “might well be within the literal language [of the regulation] ‘comment unfavorably,’ ” but only if that phrase is taken out of context. Dissenting Op. at 322. However, claims the dissent, the “overall effect of the rule would not be so inclusive” when it is read in the light of a reasonable man standard, and when the term “comment unfavorably” is read to imply disparaging or disrespectful comment. Id. at 322-323.
The difficulty with this argument is twofold. First, the dissent’s interpretation renders the term “comment unfavorably” as mere surplus-age, for it equates that term with the two other operative terms of the regulation, giving it no independent content. Second, the dissent would require a police officer to assess the “overall effect” of the regulation rather than to determine if his speech violates the plain language of the regulation. We are not as confident as Judge Rosenn that a police officer could discern the “overall effect” of ch. 6:7, even under a reasonable man standard, so as to know whether or not his intended speech would violate the rule. The dissent would demand that the police officer make a judgment so subtle that to date four different judges passing on the same issue cannot agree as to the proscriptive effect of the regulation. (In contrast with our holding here, the district court judge held, and Judge Rosenn would hold, that the term “comment unfavorably” is susceptible of objective measurement.)


. See Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968); Sprague v. Fitzpatrick, 546 F.2d 560 (3d Cir. 1976). See also note 15 supra.


. See Pickering v. Board of Education, supra, 391 U.S. at 573, 88 S.Ct. 1731. The public interest in free and open debate about its police department’s operations is vital. It is important that the public have access to the thoughts and expressions of the rank and file police officer, whose views as to the effectiveness of pólice policy may be quite valuable to the community. Moreover, there is an especially strong public interest in having a police union leadership who will speak openly and candidly about their members’ grievances and demands. Insofar as ch. 6:7’s prohibitions could preclude statements by PBA leaders, the public’s ability to obtain such information is curtailed.


. The dissent reaches the opposite result, in large part because of its conclusion that policemen’s rights are outweighed by the “powerful need within a police department for unity and obedience . . . [and] for public confidence.” Dissenting Op. at 323. We agree that these are legitimate needs. But the same restrictions on a policeman’s speech which may further these needs can well be the means by which legitimate criticism is stifled, dissent within the department repressed, and abuses of power concealed. It is in part for this reason that we hold that such legitimate departmental needs must be achieved through properly drawn regulations affecting speech which are not overbroad.


. We do not view Kannisto v. City and County of San Francisco, 541 F.2d 841 (9th Cir. 1976), cert. denied, 430 U.S. 931, 97 S.Ct. 1552, 51 *318L.Ed.2d 775 (1977), as contrary to our conclusion. In Kannisto, the court refused to hold that a police department regulation, which proscribed “misconduct or any conduct . which tends to subvert the good order, efficiency or discipline of this Department or which reflects discredit upon the Department . . . or that is prejudicial to efficiency and discipline . . . ,” was invalid. First, we question whether the Kannisto court ever really passed on the overbreadth challenge. Second, the regulation in Kannisto is distinguishable from those in Muller, Flynn and this case, in that it proscribes conduct, and is not a direct prohibition on speech (see Broadrick v. Oklahoma, 413 U.S. 601, 615, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973)). Moreover, it is restricted to and couched in terms of conduct affecting efficiency and discipline, concerns in which the police department has a strong and clearly legitimate interest.


. The dissent refers to Magri v. Giarrusso, 379 F.Supp. 353 (E.D.La.1974), as a holding contrary to our conclusion. Dissenting Op. at 324. We disagree as we believe that Magri is distinguishable. The regulation in that case (set forth in relevant part in the Dissenting Op. at 324) forbid public criticism and ridicule, which in our view is far narrower in its restrictive scope than ch. 6:7’s proscription against unfavorable comment. Moreover, the Magri regulation by its terms only prohibited that criticism or ridicule which “ ‘tendjed] to impair the operation of the department by interfering with efficiency; interfering with the ability of supervision to maintain discipline; or having been made with reckless disregard for truth or falsity.’ ” 379 F.Supp. at 357. As such, that regulation is tailored precisely to the interests which the department legitimately may seek to protect. There are no such limitations on ch. 6:7’s bar against unfavorable comment.


. In support of its conclusion that ch. 6:7 is not overbroad because it only prohibits public (as distinct from private) speech, the dissent cites Muller, Flynn, Magri and Haurilak (Dissenting Op. at 323-324). These cases do not sustain the argument advanced by the dissent. While these cases recognize, as do we, that the private or public nature of the proscribed speech has a bearing on overbreadth determinations, none of those cases hold that any proscription on a police officer’s public speech, no matter how overbroad, is constitutional.


. Because we have found ch. 6:7 to be facially overbroad, at least to the extent that it includes a proscription against unfavorable comment, we have not found it necessary to reach the question of whether the regulation, if held to be constitutional on its face, would nevertheless be unconstitutional as applied to Gasparinetti.


. No question has been raised on this appeal with respect to the definitional provisions of ch. 2:1.10.